      Case 1:20-cv-00861-JDP Document 4 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON E. CALHOUN,                                Case No. 1:20-cv-00861-JDP
12                     Plaintiff,                     ORDER GRANTING MOTION TO
                                                      PROCEED IN FORMA PAUPERIS
13         v.
                                                      ECF No. 2
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17

18

19        Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves

20   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a

21   declaration regarding his financial circumstances. Id. Plaintiff’s declaration satisfies the

22   requirements under § 1915. The court will therefore grant plaintiff’s motion to proceed in

23   forma pauperis. The court will also direct a United States Marshal to serve defendant

24   Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).

25        Order

26        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.

27        b. The court orders service of process on defendant:

28              i. The clerk must issue summons.
                                                      1
        Case 1:20-cv-00861-JDP Document 4 Filed 07/10/20 Page 2 of 2

 1              ii. The United States Marshals Service must serve a copy of the complaint, summons,

 2                  and this order on defendant.

 3              iii. Plaintiff must assist the marshal upon request.

 4              iv. The United States will advance all costs of service.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     July 9, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10   No. 204.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
